Title: To Alexander Hamilton from John Adlum, 2 July 1799
From: Adlum, John
To: Hamilton, Alexander


Reading [Pennsylvania] July 2, 1799. “I arrived here on the 29th. Ult. and assumed the Command of the detachment at this place.… Since my arrival at this place I have been at some pains to get information from persons of trust Citizens of this place, and it is very generally their opinion that to take away a part of the troops from this place would have a bad effect, that they ought rather to be augmented to make them have that impression necessary to keep the Country in order. In consequence of the above opinions I have determined to decline sending a detachment for the present to Easton, untill I hear further from you, being of opinion myself it would have a bad tendency, to send off a part of the force from this. And if I understand your letter right, you give me a discretionary power to that effect.…”
